DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-53 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 7,027,621 to Prokoski.

With regard to claim 28, Prokoski discloses a computer-implemented method for cognitive state analysis comprising: 
obtaining, on a first computing device within a vehicle, cognitive state data which is collected on an occupant of the vehicle, wherein the face of the occupant is partially occluded (column 6, lines 42-67, column 16, lines 9-30 and Fig. 12, cameras 1206 and 1205, Two cameras are used to monitor a vehicle driver’s cognitive state.  Prokoski discloses that the ; 
generating, using a second computing device, an analysis of the cognitive state data which is collected from the occupant of the vehicle (Fig. 17, analysis subsystem 330 performs analysis on the facial image data); 
determining a perception metric, based on the cognitive state data, for the occupant of the vehicle (column 9, line 50-column 10, line 14, The driver is monitored for facial cues indicating a cognitive state such as drowsiness, fatigue, impairment, distraction, attention, and inattention); and 
rendering an output, for the occupant in the vehicle, based on the analysis of the cognitive state data and the perception metric (Fig. 17, and column 6, lines 50-59, Assessment subsystem determines an output from the analysis subsystem data and outputs a report of the driver’s determined condition.  The driver is also provided condition assessment feedback and measure are taken to increase short-term alertness and readiness factors).  

With regard to claim 29, Prokoski discloses the method of claim 28 wherein the perception metric includes a cognitive load for the occupant (column 9, line 50-column 10, line 14, The driver is monitored for facial cues indicating a cognitive state such as drowsiness, fatigue, impairment, distraction, attention, and inattention.  Example is given of assessing an air traffic controller’s ability to concentrate on a particular emergency incident).

With regard to claim 30, Prokoski discloses the method of claim 28 wherein the perception metric includes an activity by the occupant (column 7, line 38- column 8, line 30, Occupant monitored activities include head movement, eye movement, pupil size change and blink rate).  
the method of claim 28 wherein the perception metric includes an involvement metric by the occupant (column 7, line 38- column 8, line 30, Occupant monitored activities include head movement, eye movement, pupil size change and blink rate.  Involvement is considered the monitored head and eye movements which indicate the driver’s attentiveness).

With regard to claim 32, Prokoski discloses the method of claim 28 wherein the perception metric includes a distractedness, drowsiness, or impairment evaluation for the occupant (column 9, line 50-column 10, line 14, The driver is monitored for facial cues indicating a cognitive state such as drowsiness, fatigue, impairment, distraction, attention, and inattention).

With regard to claim 33, Prokoski discloses the method of claim 28 wherein the cognitive state data is obtained from multiple sources data (column 6, lines 42-67, column 16, lines 9-30 and Fig. 12, cameras 1206 and 1205, Two cameras are used to monitor a vehicle driver’s cognitive state).

With regard to claim 34, Prokoski discloses the method of claim 33 wherein the multiple sources include at least two sources of facial image data (column 6, lines 42-67, column 16, lines 9-30 and Fig. 12, cameras 1206 and 1205, Two cameras are used to monitor a vehicle driver’s cognitive state).

With regard to claim 35, Prokoski discloses the method of claim 33 wherein the analysis includes aggregating the cognitive state data from the multiple sources (column 6, lines 42-67, column 16, lines 9-30 and Fig. 12, cameras 1206 and 1205, Two cameras are used to monitor a vehicle driver’s cognitive state).
the method of claim 28 wherein the partial occluding comprises a time basis of occluding (Prokoski discloses that the face of the driver will be partially occluded when the driver nods their head down when falling asleep and similarly when the driver’s eyes are closed or when the driver is wearing glasses, the eyes are occluded.  The nodding and eye closing are both considered to be time based partial face occlusion. Column 7, lines 56-63, column 8, lines 15-20 and column 15, lines 20-31).  

With regard to claim 37, Prokoski discloses the method of claim 28 wherein the partial occluding comprises an image basis of occluding (column 7, lines 56-63, column 8, lines 15-20 and column 15, lines 20-31, the nodding and eye closing occlusions are image based).

With regard to claim 38, Prokoski discloses the method of claim 28 wherein the cognitive state data is tagged (Figure 16, the image data is taken from multiple cameras and of multiple occupants at specific times and measured over time, and also corresponds to various stimuli, all of this information is considered tagged as relevant metadata to the acquired images).

With regard to claim 39, Prokoski discloses the method of claim 38 wherein the cognitive state data is tagged with an identity value for the occupant of the vehicle (column 17, lines 16-29, the identity of the driver is determined).

With regard to claim 40, Prokoski discloses the method of claim 38 wherein the cognitive state data is tagged with information on a context in which the cognitive state data was collected (Figure 16, the image data is taken from multiple cameras and of multiple 

With regard to claim 41, Prokoski discloses the method of claim 38 further comprising partitioning the cognitive state data based on tagging (Figure 16, the image data is taken from multiple cameras and of multiple occupants at specific times and measured over time, and also corresponds to various stimuli, all of this information is considered tagged as relevant metadata to the acquired images).  

With regard to claim 42, Prokoski discloses the method of claim 28 further comprising collecting audio data and augmenting the cognitive state data with the audio data (column 21, lines 7-15, Prokoski discloses voice analysis).

With regard to claim 43, Prokoski discloses the method of claim 42 wherein the audio data enables analyzing cognitive state data for the face that is partially occluded (column 21, lines 7-15, Prokoski discloses voice analysis which will of course be recorded and analyzed regardless of face visibility).

With regard to claim 44, Prokoski discloses the method of claim 28 wherein the cognitive state data comprises facial image data that is collected intermittently while the occupant's face is partially occluded (Prokoski discloses that the face of the driver will be partially occluded when the driver nods their head down when falling asleep and similarly when the driver’s eyes are closed or when the driver is wearing glasses, the eyes are occluded.  The nodding and eye closing are both considered to be time based partial face occlusion. Column 7, lines 56-63, column 8, lines 15-20 and column 15, lines 20-31.  The facial data will be collected 

With regard to claim 45, Prokoski discloses the method of claim 28 further comprising interpolating cognitive state data when the cognitive state data collected is intermittent (column 24, lines 28-39, Prokoski discloses determining cognitive state including determining trends from sequence to sequence of acquired image data).  

With regard to claim 46, Prokoski discloses the method of claim 28 further comprising imputing additional cognitive state data for one or more time periods during which no cognitive state data was collected (column 24, lines 28-39, Prokoski discloses determining cognitive state including determining trends from sequence to sequence of acquired image data, and predictions are also made).  

With regard to claim 47, Prokoski discloses the method of claim 28 further comprising determining contextual information (columns 7 and 8, Prokoski teaches many kinds of contextual information).  

With regard to claim 48, Prokoski discloses the method of claim 28 further comprising inferring cognitive states based on the cognitive state data which was collected (column 24, lines 28-39, Prokoski discloses determining cognitive state including determining trends from sequence to sequence of acquired image data, and predictions are also made).Page 4 of 7 PATENTS 

With regard to claim 49, Prokoski discloses tApp. No. --/---,--- AFF-059C 1he method of claim 28 wherein the rendering is used to provide vehicle performance data to one or more occupants of the vehicle (column 18, lines 15-24, when the driver is determined to be fatigued, lights or sound can be triggered.  Certain functional operations can also be restricted until the person is determined to be alert, such as not allowing the vehicle to operate when a person is determined to be drunk or drowsy).

With regard to claim 50, Prokoski discloses the method of claim 28 wherein the rendering is used to provide vehicle control to one or more occupants of the vehicle (column 18, lines 15-24, when the driver is determined to be fatigued, lights or sound can be triggered.  Certain functional operations can also be restricted until the person is determined to be alert, such as not allowing the vehicle to operate when a person is determined to be drunk or drowsy).

With regard to claim 51, Prokoski discloses the method of claim 28 further comprising: 
displaying the rendering in visual format to one or more occupants of the vehicle (column 11, lines 50-60,and column 18, lines 15-24 feedback is provided to the operator based on their determined state. When the driver is determined to be fatigued, lights or sound can be triggered); 
delivering an auditory message complementing the rendering, wherein the auditory message provides clarification of the rendering (column 23, lines 40-47, The output of the condition assessment module provides feedback to the operator in the form of real-time or recorded written or audio message or digital display); Page 4 of 6PATENTS App. No. 16/819,357AFF-059C2 
soliciting, using a digital voice, verbal feedback from a primary occupant of the vehicle (column 11, lines 53-56, The system activate changes in the operators tasks, such as requiring the operator make a vocal response); and 
controlling operation of the vehicle, based on the verbal feedback that was solicited and the analysis of the cognitive state data (column 11, lines 55-67, Certain functional operations can also be restricted until the person is determined to be alert, such as not allowing the vehicle to operate when a person is determined to be drunk or drowsy).

With regard to claims 52 and 53 the discussion of claim 28 applies.  Prokoski discloses a computer program operating in a computer system for performing the method of claim 1 (Fig. 15)
  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669